       Case 2:21-cv-02087-KHV-TJJ Document 1 Filed 02/15/21 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

ANITA ISBELL-GRAHAM,                                  )
                                                      )
               Plaintiff,                             )
                                                      )       Case No. 2:21-cv-2087
                                                      )
vs.                                                   )
                                                      )
                                                      )
FLINT HILLS COMMUNITY                                 )       JURY TRIAL DEMANDED
HEALTH CENTER, INC.,                                  )
                                                      )
Serve at: 420 West 15th Ave.                          )
          Emporia, Kansas 66801                       )
                                                      )
                       Defendant.                     )

                                COMPLAINT FOR DAMAGES

       COMES NOW, Plaintiff Anita Isbell-Graham, by and through the undersigned counsel,

and states and alleges as follows for her Complaint for Damages against Defendant Flint Hills

Community Center, Inc. (“Defendant”):

                                            PARTIES

       1.      Plaintiff is and was at all times relevant to the allegations contained herein a

citizen and resident of Kansas and was employed as a nurse practitioner with Defendant.

       2.      Defendant Flint Hills Community Center, Inc. is and was at all times relevant to

the allegations contained herein, a Kansas not-for-profit corporation that provides various

medical services to indigent and/or underserved populations at its clinics in Emporia and Eureka,

Kansas.

                                JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 as the

matter involves a question of federal law under the Americans with Disabilities Act (“ADA”)

                                                 1
       Case 2:21-cv-02087-KHV-TJJ Document 1 Filed 02/15/21 Page 2 of 10




and The Americans with Disabilities Act Amendments Act of 2008 (“ADAAA”), 42 U.S.C.

§12101 et seq.

       4.        Upon information and belief, at relevant times, Defendant was person engaged in

an industry affecting commerce who had 15 or more employees and is an “employer” as defined

in 42 U.S.C. § 12111.

       5.        The Court has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367.

       6.        Jurisdiction is proper over Defendant Flint Hills Community Center, Inc. as it is a

Kansas not-for-profit entity with its principal locations in the State of Kansas and it provides

services in the State of Kansas. The alleged tortious acts, omissions and occurrences giving rise

to the claims alleged herein were committed by Defendant in the State of Kansas.

       7.        Venue is proper in this Court as the alleged tortious acts, omissions and

occurrences giving rise to the claims alleged herein occurred in Lyon County, Kansas.

                                   CONDITION PRECEDENT

       8.        Plaintiff filed a timely Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on or about July 10, 2020 to which charge number 563-

2020-02409 was assigned. A true and accurate copy of the charge (with date of birth redacted) is

attached hereto as Exhibit A and incorporated herein by reference.

       9.        Plaintiff thereafter received her Notice of Right to Sue issued by the EEOC dated

January 11, 2021, permitting her to assert the federal disability discrimination claim alleged

herein. A true and accurate copy of the Notice is attached hereto as Exhibit B and incorporated

herein by reference.




                                                  2
           Case 2:21-cv-02087-KHV-TJJ Document 1 Filed 02/15/21 Page 3 of 10




           10.   This action is timely filed with the Court and Plaintiff has met all conditions

precedent to the filing of this action.

                                    FACTUAL ALLEGATIONS

           11.   Plaintiff began her employment with Defendant on June 3, 2019, pursuant to the

terms of an Employment Agreement between the parties.

           12.   Plaintiff was hired as a nurse practitioner with Defendant and was to provide

professional medical services for the Health Center and its patients.

           13.   Per the terms of the Agreement, Plaintiff was to be employed for a period of 2

(two) years.

           14.   Per the terms of the Agreement, Plaintiff was to be paid $90,000 per year and was

entitled to receive benefits including health benefits and retirement benefits.

           15.   By serving as a nurse practitioner for a not-for-profit entity, Plaintiff was eligible

to apply for forgiveness of her student loan debt.

           16.   Per the terms of the Agreement, it could be terminated for cause or without cause,

provided 90 days’ written notice of the intent to terminate was given.

           17.   In March of 2020, while Plaintiff was at work in her capacity as a nurse

practitioner, she contracted COVID-19.

           18.   Plaintiff fell ill and missed work on March 30, 2020. She had been tested for

COVID-19 during this same time frame through Defendant’s testing policy and protocol.

           19.   On or about March 31, 2020, Plaintiff received a call from her supervisor CEO

Renee Hively informing Plaintiff that she had tested positive for COVID-19 and was required to

isolate.




                                                    3
       Case 2:21-cv-02087-KHV-TJJ Document 1 Filed 02/15/21 Page 4 of 10




       20.     Melanie Byram, M.D. documented Plaintiff’s positive COVID-19 result and

documented that Plaintiff had been infected at work.

       21.     Plaintiff remained off work and received medical treatment following her

COVID-19 positive diagnosis.

       22.     Plaintiff experienced serious complications in the form of respiratory issues and

cardiac issues as a result of the COVID-19 illness.

       23.     Plaintiff informed Defendant of the respiratory and cardiac complications she was

experiencing and kept Defendant apprised of her treatment course and health status.

       24.     Plaintiff again tested positive for COVID-19 in April and again in May of 2020.

       25.     Plaintiff was informed by Dr. Byram, who initially noted Plaintiff’s positive

COVID-19 results and that Plaintiff’s exposure had occurred in the work place, that COO

Amanda Dreasher would not permit Plaintiff to return to work, on a part-time basis, if needed,

following Plaintiff’s recovery.

       26.     COO Amanda Dreasher made it clear that Plaintiff would be required to return on

a full-time basis and that there would be no consideration of accommodations as it related to

Plaintiff’s return to work or work schedule.

       27.     Plaintiff inquired as to the benefits available to her under the CARES Act and

FMLA as Plaintiff would become eligible for FMLA benefits on or about June 3, 2020, which

was approximately two weeks away from the time of inquiry.

       28.     Defendant failed to provide Plaintiff with any information as to the possible

benefits under the CARES Act or FMLA.

       29.     Defendant did however provide Plaintiff with Short-Term Disability Paperwork

and workers’ compensation paperwork.



                                                4
        Case 2:21-cv-02087-KHV-TJJ Document 1 Filed 02/15/21 Page 5 of 10




        30.    Plaintiff submitted her Short-Term Disability paperwork to Defendant on or about

April 28, 2020 and informed Human Resources Manager Carolyn Zapata that the doctor was

requiring Plaintiff to remain off work until at least May 15, 2020.

        31.    Plaintiff further informed Carolyn Zapata that her return to work was also

dependent on testing results regarding Plaintiff’s cardiac and respiratory capacities which

Plaintiff was scheduled to undergo at KU.

        32.    Plaintiff expressed to Carolyn Zapata that she had concern regarding the long-

term effects that would result from her COVID-19 illness.

        33.    Plaintiff was terminated by Defendant on May 15, 2020, for cause, “due to failure

to substantially comply with your performance improvement plans.”

        34.    Plaintiff had in fact completed the goals set forth in her performance improvement

plan and had received positive feedback regarding the same, prior to her leave of absence arising

from her COVID-19 illness.

        35.    Upon information and belief, Plaintiff was discriminated against, including being

terminated from her employment because of her disability status and/or her perceived disability.

        36.    Upon information and belief, Defendant refused to engage in the interactive

process or provide reasonable accommodations as it relates to her disability/perceived disability.

        37.    Upon information and belief, Plaintiff was discharged by Defendant in retaliation

for exercising the rights to which she was entitled under the Kansas’ workers’ compensation

laws.

        38.    Upon information and belief, Plaintiff’s termination was unjustified and in

violation of the terms of her Employment Agreement.




                                                 5
       Case 2:21-cv-02087-KHV-TJJ Document 1 Filed 02/15/21 Page 6 of 10




        39.     As a result of Defendant’s discriminatory conduct, acts and omissions, Plaintiff

has suffered and will continue to suffer emotional distress and lost wages.

        40.     The conduct set forth herein constitutes violations of the ADA/ADAAA and

Kansas law.

        41.     At all times mentioned herein, the above-referenced individuals and/or

employees, were agents, employees and servants of Defendant and were at all such times acting

within the course and scope of their employment, and/or their actions were expressly authorized

or ratified by Defendant, making Defendant liable under the doctrine of respondeat superior.

                                      COUNT I
              ADA – DISABILITY DISCRIMINATION/PERCEIVED DISABILITY
                                  DISCRIMINATION

        42.     Plaintiff incorporates herein by reference, the allegations contained in the

preceding paragraphs as though fully set forth herein.

        43.     The ADA/ADAAA prohibits discrimination against a person who has or is

regarded as having a physical impairment, that substantially limits one or more of his or her

major life activities.

        44.     Upon information and belief, Defendant was a person engaged in an industry

affecting commerce who had 15 or more employees and is an “employer” as defined in 42

U.S.C. §12111.

        45.     At all times relevant herein, Plaintiff was disabled/regarded as disabled by

Defendant as a result of Plaintiff’s compromised respiratory and cardiac capacity resulting from

COVID-19.

        46.     Plaintiff was qualified to perform the essential functions of her job with or

without reasonable accommodations.



                                                  6
       Case 2:21-cv-02087-KHV-TJJ Document 1 Filed 02/15/21 Page 7 of 10




       47.     Upon information and belief, the conduct and actions by the above-described

perpetrators were performed on the basis of Plaintiff’s disability/perceived disability and

constituted discrimination based on disability/perceived disability.

       48.     By failing and refusing to engage in the interactive process; and/or refusing to

accommodate Plaintiff with respect to her disabilities; and/or refusing to allow Plaintiff to

continue to work; and ultimately terminating Plaintiff’s employment, Defendant engaged in

conduct that is prohibited by the ADA/ADAAA. 42 U.S.C. § 12101, et seq.

       49.     Plaintiff suffered tangible adverse employment actions as a result of Defendant’s

conduct referenced herein, including the termination of Plaintiff’s employment.

       50.     Defendant’s alleged conduct caused Plaintiff mental anguish and emotional

distress and Plaintiff has incurred lost wages as a result of Defendant’s conduct.

       51.     Defendant’s conduct described herein would have detrimentally affected a

reasonable person in Plaintiff’s position.

       52.     Upon information and belief, Defendant’s treatment of Plaintiff was

discriminatory in nature and was based on Plaintiff’s status as a person who has or is regarded as

having a physical impairment that substantially limits one or more major life activities.

       53.     Upon information and belief, supervisory and administrative level employees of

Defendant knew or should have known of the discrimination but failed to appropriately address

the problem and further failed to implement effective and appropriate procedures to stop the

discrimination.

       54.     As a result of Defendant’s alleged discriminatory conduct, acts and omissions,

Plaintiff has incurred and will continue to incur lost wages and loss of enjoyment of life, mental

anguish, and emotional distress, including stress, anxiety, humiliation and degradation.



                                                 7
       Case 2:21-cv-02087-KHV-TJJ Document 1 Filed 02/15/21 Page 8 of 10




       55.     At all times mentioned herein, the above-referenced perpetrators and/or other

employees, were employees, agents and servants of Defendant and were at all such times acting

within the course and scope of their employment with Defendant and/or their actions were

expressly authorized by Defendant making Defendant liable under the doctrine of respondeat

superior.

       56.     The actions and conduct set forth herein were outrageous, showed evil motive or

reckless indifference or conscious disregard for the rights of Plaintiff and others, and were

willful, wanton, and malicious, and therefore Plaintiff is entitled to punitive damages from

Defendant, to punish Defendant and deter Defendant and others from similar conduct.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

I of her Complaint for Damages, for a finding she has been subjected to unlawful discrimination

as prohibited by 42 U.S.C. §12101 et. seq., for an award of compensatory damages including lost

wages and loss of enjoyment of life, mental anguish, and emotional distress, including stress,

anxiety, humiliation and degradation, punitive damages, pre-judgment and post judgment interest

as provided by law, for her costs expended, reasonable attorneys’ fees and for such other relief as

this Court deems just and proper, including equitable relief.

                                COUNT II
            RETALIATORY DISCHARGE IN VIOLATION OF PUBLIC POLICY

       57.     Plaintiff incorporates herein by reference the above allegations and paragraphs as

though fully set forth herein.

       58.     Plaintiff sustained injury/illness as a result of her on-the-job exposure to COVID-

19 for which she sought benefits under the Kansas workers’ compensation laws, including but

not limited to medical treatment.




                                                 8
       Case 2:21-cv-02087-KHV-TJJ Document 1 Filed 02/15/21 Page 9 of 10




       59.     Defendant had knowledge of Plaintiff’s work-related injury/illness as of March

31, 2020 or shortly thereafter.

       60.     Plaintiff was terminated on or about May 15, 2020 after having previously

advised Defendant of her injury/illness, and her ongoing issues related to her illness, which were

confirmed by Defendant to have been caused by exposure to COVID-19 while performing her

duties and responsibilities with Defendant.

       61.     Upon information and belief, Plaintiff was retaliatory discharged because she

exercised her rights, to which she was entitled, under the Kansas workers’ compensation laws

including seeking medical treatment.

       62.     Upon information and belief, Defendant violated Kansas law and public policy by

discharging Plaintiff from her employment because Plaintiff exercised her rights under the

Kansas Workers’ Compensation statute as set forth in K.S.A. §44-501 et seq.

       63.     As a direct and proximate cause of the alleged wrongful discharge, Plaintiff has

incurred and will continue to incur lost wages and loss of enjoyment of life, mental anguish, and

emotional distress, including stress, anxiety, humiliation and degradation.

       64.     The actions and conduct set forth herein were outrageous, showed evil motive or

reckless indifference or conscious disregard for the rights of Plaintiff and others, and were

willful, wanton, and malicious, and therefore Plaintiff is entitled to punitive damages from

Defendant, to punish Defendant and deter Defendant and others from similar conduct.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

II of her Complaint for Damages in the form of compensatory damages, including lost wages and

loss of enjoyment of life, mental anguish, and emotional distress, including stress, anxiety,




                                                 9
      Case 2:21-cv-02087-KHV-TJJ Document 1 Filed 02/15/21 Page 10 of 10




humiliation and degradation, punitive damages, post-judgment interest as provided by law, for

her costs expended and for such further and equitable relief as this Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       Plaintiff requests a jury trial on all issues pursuant to FRCP Rule 38.

                           DESIGNATION OF PLACE OF TRIAL

       Plaintiff designates Kansas City, Kansas, as the place of trial.




                                                             HOLMAN SCHIAVONE, LLC

                                                         By: /s/Anne Schiavone
                                                            Anne Schiavone, KS Bar #19669
                                                            Brandon Corl, KS Bar #23043
                                                            4600 Madison Avenue, Suite 810
                                                            Kansas City, Missouri 64112
                                                            Telephone: 816.283.8738
                                                            Facsimile: 816.283.8739
                                                            aschiavone@hslawllc.com
                                                            bcorl@hslawllc.com
                                                             ATTORNEYS FOR PLAINTIFF




                                                10
